DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated October 15, 2021 in which claims 1 and 9-11 have been amended and claims 8 and 18 have been canceled.  Therefore, claims 1, 3-7, 9-11, 13-17, and 19-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on October 15, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving an identifier of the second user from the second user, 
generating a payment group by adding the second user to the payment group including the first user, based on the received identifier of the second user, 
displaying a receipt for the product payment to be paid for, 
determining information about a payment amount of the first user and information about a payment amount of the second user based on the receipt, 
transmitting group information of the payment group including an identifier of the first user, an identifier of the second user, information about the payment amount of the first user and information about the payment amount of the second user, transmitting identification information of the payment group to the shop for payment for a product, and 
after the payment group is generated, receiving a payment authentication request for a payment amount of the first user allocated to the first user from among a total payment amount of the product; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “memory”, and “processor”, to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).

Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 3-7, 9-10, 13-17, and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 3-10 and 13-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1, 3-11, and 13-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chougule, U.S. Patent Application Publication Number 2017/0193468; in view of Gupta, U.S. Patent Application Publication Number 2013/0041824.
As per claim 1, Chougule explicitly teaches:
at least one transceiver transmitting/receiving data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor to provide data for product payment, and execute instructions that configure the at least one processor for:  (Chougule 20170193468 at paras. 58-61) (" FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a 
receiving an identifier of the second mobile device from the second mobile device through short-range communication, (Chougule 20170193468 at paras. 35-37) ("At step 204, the user device 110 may detect nearby wireless devices via short-range wireless communication. In particular, the user device 110 may generate and broadcast a short-range wireless signal to invite nearby mobile devices to connect to the user device 110 and/or to join the payment group. The short-range wireless signal may carry a data packet including the name of the payment group, or the name of the user 105 or user device 110, as defined by the peer-to-peer mobile payment short-range wireless profile. The short-range wireless signal may be discoverable by other devices with a short-range wireless profile for peer-to-peer mobile payments.")
generating a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, (Chougule at paras. 32-36) (" In an embodiment, the user 105 may initiate a payment group and may invite nearby users to join the payment group using their mobile devices. The user 105 may input a name for the payment group, such as based on the purpose, location, or group of the users. For example, the user 105 may 
transmitting, to the payment server, group information of the payment group including an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device and information about the payment amount of the second mobile device, transmitting identification information of the payment group to the shop terminal for payment for a product, and (Chougule at paras. 58-61) ("FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a personal computing device (e.g., smart phone, a computing tablet, a personal computer, laptop, PDA, Bluetooth device, key FOB, badge, etc.) capable of communicating with other communication devices and the network 160. The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160. It should be appreciated that each of the devices utilized by users, merchants, and payment providers may be implemented as computer system 400 in a manner as follows.")

Chougule does not explicitly teach, however, Gupta does explicitly teach:
displaying a receipt for the product payment to be paid for, determining information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, (Gupta 
after the payment group is generated, receiving, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product.  (Gupta US20130041824 at paras. 65-67) (" At step 13, collaboration server computer 118 causes one or more notification messages to be generated and forwarded to IPG 116. Alternatively, collaboration server computer 118 can forward one or more notification messages to network 114 directly without going through IPG 116. The one or more notification messages are then sent to mobile devices 110 and 112 at steps 14a and 14b via network 114. In one embodiment, devices 110 and 112 each receive a notification that users 104 and 106, respectively, owe a portion of the shared cost to user 102. After receiving the notifications, users 104 and 106 may settle their portions of the transaction cost via a number of different ways, which may be further described below.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chougule and Gupta to provide for displaying a receipt for the product payment to be paid for, determining information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt and after the payment group is generated, receiving, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product because it makes it easier and more efficient for the payer to keep track of payments owed by different people in a group and there is improved reliability and improved transaction security as well.  (Gupta at Abstract and paras. 2-10 and 121)
As per claim 4, Chougule explicitly teaches:  wherein the adding of the second mobile device to the payment group comprises adding the second mobile device to the payment group as a contact with the second mobile device is detected.  (Chougule at paras. 33-40) ("At step 202, the user device 110 may receive a request from the user 105 for peer-to-peer payment. For example, the user 105 may operate the user device 110, via a touch screen of the user device 110, input buttons, voice command, or the like, to activate a peer-to-peer payment function, such as by activating or starting the peer-to-peer payment. The peer-to-peer payment app may request that the user 105 enter various information, such as type of payment, payee information, type of payment arrangement, payment amount, payment account information, account ID, and the like. For example, the user 105 may input that the peer-to-peer payment is a one to one mobile payment to a nearby payee with the payee's email or mobile phone number. In 
As per claim 5, Chougule explicitly teaches:  wherein the identification information of the payment group is provided from the payment server to the first mobile device and is registered in the payment server for payment by the payment group.  (Chougule at paras. 37-39)
As per claim 6, Chougule explicitly teaches:  wherein the identification information of the payment group comprises a virtual credit card number representing the payment group.  (Chougule at paras. 20-22 and 48-50) (Disclosing a smart wallet utilized by the payment group representing a virtual account number utilized by the payment group or a user on behalf of the payment group.)
As per claim 7, Chougule explicitly teaches:  wherein the identification information of the payment group provided to the shop terminal is provided from the shop terminal to the payment server, and wherein the payment amount of the first mobile device is determined by the payment server based on the group information and the identification information of the payment group provided from the shop terminal to the payment server.  (Chougule at paras. 53-60) (The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160.  A transceiver or network interface 406 transmits and receives signals between computer system 400 
As per claim 8, Chougule explicitly teaches:  wherein the at least one program further comprises instructions for determining the payment amount of the first mobile device and the payment amount of the second mobile device.  (Chougule at paras. 40-50) (" In an embodiment, the peer-to-peer mobile payment app may provide several default payment arrangements that are popular or frequently used by customers. For example, the peer-to-peer mobile payment app may have several default payment arrangements, such as an option for splitting a bill. The peer-to-peer mobile payment app may allow the users to split a bill evenly among the users of the payment group by default. The peer-to-peer mobile payment app may allow the user to negotiate and modify the percentage or amount shared by each user. For example, a graphical user interface may utilize a pie chart or bar graph to indicate each user's amount/percentage share of the bill. The users may interact with the pie chart or bar graph to adjust and/or negotiate their respective share of the bill, such as by moving the portion dividing lines in the pie chart or the bar graph to change the users' shares of the bill. The users in the payment group may discuss and negotiate to reach an agreement on the payment arrangement.")
As per claim 9, Chougule explicitly teaches:  further comprising instructions that configure the at least one processor for: receiving the payment amount of the second mobile device from the second mobile device; and adding the received payment amount of the second mobile device to the group information.  (Chougule at paras. 40-50)
As per claim 10, Chougule explicitly teaches:  further comprising instructions that configure the at least one processor for:  determining a payment rate of the first mobile device and a payment rate of the second mobile device, wherein the group information comprises the determined payment rate of the first mobile device and the determined payment rate of the second mobile device.  (Chougule at paras. 40-50)  
As per claim 20, Chougule explicitly teaches:  A non-transitory computer-readable recording medium that stores a program that, when executed by a computer, performs the method of claim 11.  (Chougule at paras. 9-11) ("According to an embodiment, mobile devices are provided with a mobile peer-to-peer application (app) that enables the mobile devices to conduct transactions, such as transfer money, between each other via direct wireless communication between the mobile devices, such as Bluetooth communication. The mobile peer-to-peer application may allow dynamic and direct payment transactions between nearby mobile devices via short-range wireless communication (e.g., Bluetooth, Wi-Fi Direct, ZigBee, infrared, Li-Fi, NFC). For example, the mobile peer-to-peer payment app may allow friends to split a restaurant bill using their mobile devices. In particular, the mobile peer-to-peer application may allow payments among nearby users who are not previously connected to each other in any way, such as not previously connected through contact lists, social 
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 10, thus, it is rejected on similar grounds.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chougule, U.S. Patent Application Publication Number 2017/0193468; in view of Gupta, U.S. Patent Application Publication Number 2013/0041824; in view of Jung, U.S. Patent Application Publication Number 2014/0058896.
As per claim 3, Chougule and Gupta do not explicitly teach, however, Jung explicitly teaches:  wherein the identifier of the first mobile device comprises at least one of a phone number of the first mobile device, a user identification (ID) of a payment application for the payment, and a vehicle number of a user of the first mobile device.  (Jung 20140058896 at paras. 94-102) (" In an operation 210, the mobile terminal 100 may transmit information regarding a user and transport service accessing condition information to the transport service managing server 200. The information regarding a user according to an embodiment of the present invention may include at least one of identification of the user (e.g., name, ID, nickname, etc.), contact information of the user, and information regarding a location of the user." Also, "The 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chougule, Gupta, and Jung to provide for wherein the identifier of the first mobile device comprises at least one of a phone number of the first mobile device, a user identification (ID) of a payment application for the payment, and a vehicle number of a user of the first mobile device because it allows for a system for providing efficient transport service information via a mobile terminal based on a confirmation between the mobile terminal and a transport service providing means (transport service provider), managing transport service information in a transport service managing service, and providing transport service information via a transport service providing vehicle.  (Jung at Abstract and paras. 3-10)
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.

Response to Arguments
Applicant requested “the Office to confirm whether the certified copies of the foreign priority application KR 10-2016-0160782 have been successfully retrieved or 
Applicant’s arguments filed on October 15, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-7, 9-11, 13-17, and 19-20, Examiner notes the following:
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that “by reciting both sending and receiving operations of all devices, including operations to create a group and payment amounts of each device of the created group, the claims clearly go beyond limitations that allegedly can be performed in the human mind using no more than generic components.”  
	Examiner disagrees, however, and notes that, as explained above, the claims at issue are directed to receiving data, determining a payment group, displaying data, and authenticating a payment request for the completion of a financial transaction.  Thus, 
Additionally, Applicant argues that “the claims also benefit technical advancements in payments especially with regard to group payments and payments associated with members of the group.”  Examiner notes, however, that any increased speed achieved by better exchange of identification and transaction information to increase the efficiency, access, and accuracy of communications is merely an improvement to a transaction, rather than an improvement to a computer, and without any practical application. A more streamlined transaction process that is run on a generic computer component does not amount to an improvement to the computer.
4.	With respect to Applicant' s arguments as to the § 103 rejections for now pending claims 1, 3, 5-9 and 14-21, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 3-7, 9-11, 13-17, and 19-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693